

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT is made as of June 30, 2009 by and between RINO
International Corporation, a Nevada corporation (the "Company"), and Yi (Jenny)
Liu (“Employee”).
 
WITNESSETH:
 
WHEREAS, Employee wishes to be employed by the Company with the duties and
responsibilities as hereinafter described, and the Company desires to assure
itself of the availability of Employee’s services in such capacity.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Employee hereby agree as follows:
 
1.         EMPLOYMENT. The Company hereby agrees to employ Employee, and
Employee hereby agrees to serve the Company, upon the terms and conditions
hereinafter set forth.
 
2.         TERM. The employment of Employee by the Company pursuant to this
Agreement shall be for a thirty-six (36) month period commencing on June 30,
2009 (the “Employment Term”).
 
3.         DUTIES. Employee shall, subject to overall direction consistent with
the legal authority of the Chief Executive Officer and Chairman of the Board,
serve as, and have all power and authority inherent in the offices of Chief
Financial Officer of the Company and shall be responsible for those areas in the
conduct of the business reasonably assigned to her by the Chief Executive
Officer and the Chairman of the Board. Employee shall devote substantially all
her business time and efforts to the business of the Company; provided, however,
that it is understood and agreed that, while Employee may devote time to other
business matters in which she may have an interest, in the event of a conflict,
Employee’s first and primary responsibility shall be to the performance of her
duties for the Company.
 
4.         RESPONSIBILITIES. The general responsibilities of the chief financial
officer (CFO) include but are not limited to the responsibilities set forth in
Exhibit A attached hereto.


5.         COMPENSATION AND OTHER PROVISIONS. Employee shall be entitled to the
compensation and benefits hereinafter described in subparagraphs (A) through (G)
(such compensation and benefits being hereinafter referred to as
“Compensation Benefits”).
 
A.  ANNUAL BASE SALARY. The Company shall pay to Employee a base salary (the
“Base Salary”) as follows:
 
          A gross amount of USD120, 000 per annum or USD10, 000 per month, paid
on the first business day of each month for the prior month’s employment.

 

--------------------------------------------------------------------------------

 

B.  EQUITY COMPENSATION. The Company shall grant to Employee 50,000 options to
purchase common stock at the exercise price of $6.15 per share, vesting in the
following schedule:


● 10,000 shares will vest on June 30, 2010;
● 20,000 shares will vest on June 30, 2011 and
● 20,000 shares will vest on June 30, 2012


C.  BONUS COMPENSATION. The Company may, at the discretion of and subject to
approval of the Compensation Committee of the Board of Directors, award the
Employee a bonus. The Bonus Compensation may be in the form of securities or
cash. The Company guarantees that the Employee’s annual base salary, bonus
compensation and equity compensation would be no less than USD146,000 (RMB1,
000,000) per annum commencing on June [1], 2009.


D.  COMPENSATION ADJUSTMENT. The Base Salary and Employee’s other compensation
will be reviewed by the Board of Directors of the Company (the “Board”) at least
annually and may be increased (but not decreased) from time to time as the Board
may determine.
 
E.  PARTICIPATION IN BENEFIT PLANS. During the Employment Term, Employee shall
be eligible to participate in all Employee benefit plans and arrangements now in
effect or which may hereafter be established, including, without limitation, all
group insurance and medical care plans and all disability, retirement and other
Employee benefit plans of the Company. Should the Employee not want to
participate in the Company’s health plan, with Board approval, the company will
reimburse the Employee for the expense incurred in participating in another
plan.
 
F.  OTHER PROVISIONS. During the Employment Term, Employee shall be entitled to
four (4) weeks paid vacation per annum. Employee shall make herself available
via email and an enabled mobile phone during periods in which she is not in the
offices of the Company. Employee shall be reimbursed for all reasonable expenses
incurred by her in the performance of her duties, including, but not limited to,
entertainment, travel and other expenses incurred in connection with such
duties.
  
G.  INDEMNIFICATION. The Company shall indemnify and hold harmless the Employee
to the fullest extent permitted by law for any action or inaction of the
Employee while serving as an officer and director of the Company or, at the
Company’s request, as an officer or director of any other entity affiliated with
the Company, or as a fiduciary of any benefit plan. The Company shall include
the Employee under the Company’s directors’ and officers’ liability insurance in
the same amount and to the same extent as the Company covers its other officers
and directors both (i) during the Employment Term, and (ii) for a five (5) year
period after the Employment Term.
 
6.         TERMINATION. Employee’s employment hereunder shall terminate as a
result of any of the following events: 


A.  Employee’s death;

 

--------------------------------------------------------------------------------

 

B.  Employee shall be unable to perform her duties hereunder by reason of
illness, accident or other physical or mental disability for a continuous period
of at least three (3) months or an aggregate of nine (9) months during any
continuous eighteen (18) month period (“ Disability ”);
 
C.  Voluntary resignation by the Employee;


D.  Termination for Good Reason. If any of the following events occurs after the
Effective Date, the Employee may resign from her employment for Good Reason by
giving written notice of resignation within 60 days following such event:
 
(i) a material reduction in the scope of the Employee's assigned duties and
responsibilities from those in effect under this Agreement on the Effective Date
or the assignment of duties or responsibilities that are inconsistent with the
Employee's status in the Company;
 
(ii) the failure by the Company to continue to provide the Employee with
benefits substantially similar to those specified in Section 5 of this Agreement
unless the new owner of the Company or the Company deem it necessary to change
such benefits in order to conform to applicable law; or
 
Any written notice of resignation for Good Reason shall describe in reasonable
detail the circumstances believed to constitute Good Reason. Notwithstanding
Employee's provision of a notice of resignation for Good Reason, the Company has
a right to remedy or cure for a period of 30 days following its receipt of such
notice the circumstances described by the Employee as constituting Good Reason
and Employee's resignation shall become effective on the 31st day following
notice to the Company if the Company fails to remedy or cure the circumstances
constituting Good Reason within such 30-day period.


E.  Termination by the Company with Cause, where “Cause” shall mean: (i) final
non-appealable adjudication of the Employee of a felony, which would have a
material or adverse effect on the business of the Company; or (ii) the
determination of the Board (other than the Employee) that the Employee has
engaged in intentional misconduct or the gross neglect of her duties, which has
a continuing material adverse effect on the business of the Company; or
 
F.  Termination by the Company for any reason other than Cause.

 

--------------------------------------------------------------------------------

 

Any termination pursuant to subparagraph B, C, D, E or F of this Section shall
be communicated by a written notice (“Notice of Termination”); such notice
will set forth with specificity the grounds for termination if termination is
for “Cause”. The Employee’s employment under this Agreement shall be deemed to
have terminated as follows: (i) if the Employee’s employment is terminated
pursuant to subparagraph A above, on the date of her death; (ii) if the
Employee’s employment is terminated pursuant to subparagraph B, E, or F above,
on the date the Notice of Termination is received by the Employee; and (iii) if
the Employee’s employment is terminated pursuant to subparagraph C above, thirty
(30) days after the date on which the Company receives the Notice of Termination
from the Employee. The date on which termination is deemed to have occurred
pursuant to this paragraph is hereinafter referred to as the “ Date of
Termination ”. If the Notice of Termination is sent to the Employee by the
Company, then it shall be sent to the Employee pursuant to the terms set forth
in Section 15 of this Agreement.
 
7.         PAYMENTS ON TERMINATION. In the event that the Employee’s employment
is terminated pursuant to Sections 6 A, B, D or F above, the Company shall pay
to the Employee and/or her estate, (i) all the Compensation Benefits the
Employee is entitled to through the Date of Termination, (ii) all benefits and
other compensation, if any, due and owing as of the Date of Termination, and
(iii) any Severance Payments that the Employee may be entitled to pursuant to
Section 16.
 
8.         LIFE INSURANCE. If requested by the Company, the Employee shall
submit to such physical examinations and otherwise take such actions and execute
and deliver such documents as may be reasonably necessary to enable the Company
to obtain life insurance on the life of the Employee for the benefit of the
Company.
 
9.         REPRESENTATIONS AND WARRANTIES. The Employee represents and warrants
to the Company that she is under no contractual or other restriction or
obligation that would prevent the performance of her duties hereunder or
interfere with the rights of the Company hereunder.
 
10.         DISCLOSURE AND PROTECTION OF CONFIDENTIAL INFORMATION.
 
A.  For purposes of this Agreement, “Confidential Information” means knowledge,
information and material which is proprietary to the Company, of which the
Employee may obtain knowledge or access through or as a result of her employment
by the Company (including information conceived, originated, discovered or
developed in whole or in part by the Employee). Confidential Information
includes, but is not limited to, (i) technical knowledge, information and
material such as trade secrets, processes, formulas, data, know-how,
improvements, inventions, computer programs, drawings, patents, and experimental
and development work techniques, and (ii) marketing and other information, such
as supplier lists, customer lists, marketing and business plans, business or
technical needs of customers, consultants, licensees or suppliers and their
methods of doing business, arrangements with customers, consultants, licensees
or suppliers, manuals and personnel records or data. Confidential Information
also includes any information described above which the Company obtains from
another party and which the Company treats as proprietary or designates as
confidential, whether or not owned or developed by the Company. Notwithstanding
the foregoing, any information which is or becomes available to the general
public other than by breach of this Section 10 shall not constitute Confidential
Information for purposes of this Agreement.

 

--------------------------------------------------------------------------------

 

B.  During the period in which the Employee is employed by the Company and for
two (2) years thereafter, the Employee agrees, to hold in confidence all
Confidential Information and not to use such information for the Employee’s own
benefit or to reveal, report, publish, disclose or transfer, directly or
indirectly, any Confidential Information to any person or entity, or to utilize
any Confidential Information for any purpose, except in the course of Employee’s
work for the Company, or as required by law.
 
C.  The Employee will abide by any and all policies and procedures, whether
formal or informal, that may from time to time be imposed by the Company for the
protection of Confidential Information, and will inform the Company of any
defects in, or improvements that could be made to, such policies and procedures.
 
D.  The Employee will notify the Company in writing immediately upon receipt of
any subpoena, notice to produce, or other compulsory order or process of any
court of law or government agency which requires or may require the disclosure
or other transfer of Confidential Information.
 
E.  Upon termination of Employee’s employment with the Company, Employee will
deliver to the Company or destroy (at Employee’s election) any and all records
and tangible property that contain Confidential Information that are in her
possession or under her control.
 
11.       COVENANT NOT TO COMPETE.
 
A.  In consideration for the Company entering into this Agreement, Employee
covenants and agrees that during the period in which the Employee is employed by
the Company and for one (1) year thereafter, Employee will not, without the
express prior written consent of the Company, directly or indirectly, compete
with the business of the Company anywhere within the United States of America or
the Peoples Republic of China. Employee will not undertake any activities that
are competitive with or acquire interests in an entity which is competitive with
the business of the Company, whether alone, as a partner, or as an officer,
director, Employee, independent contractor, consultant or shareholder holding 5%
or more of the outstanding voting stock of any other corporation, or as a
trustee, fiduciary or other representative of any other person or entity.
 
B.  During the period in which the Employee is employed by the Company and for
one (1) year thereafter, Employee will not, directly or indirectly, solicit or
induce any Employee of the Company or any Employee of a subsidiary of the
Company to leave her or her employment, or solicit or induce any consultant or
independent contractor to sever that person’s relationship with the Company.
 
C.  If any court shall determine that the duration or geographical limit of any
covenant contained in this Section 11 is unenforceable, it is the intention of
the parties that covenant shall not be terminated but shall be deemed amended to
the extent required to render it valid and enforceable, such amendment to apply
only in the jurisdiction of the court that has made such adjudication.

 

--------------------------------------------------------------------------------

 

D.  The Employee acknowledges and agrees that (i) the covenants contained in
Sections 10 and 11 hereof are the essence of this Agreement and that such
covenants are reasonable and necessary to protect and preserve the interests,
properties, and business of the Company, and (ii) irreparable loss and damage
will be suffered by the Company should the Employee breach any of such
covenants.


12.       AVAILABILITY OF INJUNCTIVE RELIEF. The Employee acknowledges and
agrees that any breach by her of the provisions of Sections 10 or 11 hereof will
cause the Company irreparable injury and damage for which it cannot be
adequately compensated in damages. The Employee therefore expressly agrees that
the Company shall be entitled to seek injunctive and/or other equitable relief,
on a temporary or permanent basis to prevent an anticipatory or continuing
breach of this Agreement. Nothing herein shall be construed as a waiver by the
Company of any right it may have, or hereafter acquire, to monetary damages by
reason of any injury to its property, business or reputation or otherwise
arising out of any wrongful act or omission of it.
 
13.       SURVIVAL. The covenants, agreements, representations and warranties
contained in or made pursuant to this Agreement shall survive the Employee’s
termination of employment, irrespective of any investigation made by or on
behalf of any party.
 
14.       MODIFICATION. This Agreement sets forth the entire understanding of
the parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party.
 
15.       NOTICES. Any notice required or permitted hereunder shall be deemed
validly given if delivered by hand, verified overnight delivery, or by first
class, certified mail to the following addresses (or to such other address as
the addressee shall notify in writing to the other party):
 
If to the Employee:
  Yi (Jenny) Liu
   
If to the Company:
  11 Youquan Road, Zhanqian Street, Jinzhou District
 
Dalian, China 116100


 

--------------------------------------------------------------------------------

 

16.      SEVERANCE UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If, during
the Term, Company terminates the Employee's employment with the Company and its
subsidiaries for any reason other than for Cause or the Employee's death or
disability, or the Employee terminates her employment for Good Reason (not
including Company's or the Employee's non-renewal of the Term) and the Employee
executes and delivers to the Company a valid and effective release of all claims
against the Company and its affiliates in a form and format as prepared and
provided by the Company, the Employee shall be entitled to receive (i) a lump
sum cash payment in the amount of any accrued and unpaid salary as of her date
of termination, (ii) a lump sum cash payment equal to any accrued and unpaid
bonus for any prior fiscal year, (iii) a lump sum cash payment equal to the pro
rata amount of any bonus payable with respect to the fiscal year in which
termination occurs (such pro rata amount determined by multiplying the bonus
that would have been paid for the full fiscal year had the Employee continued to
render service to the Company as of the last day of the fiscal year multiplied
by a ratio, the numerator of which is the number of days since the beginning of
the fiscal year until the date of termination and the denominator of which is
365), (iv) an amount equal to the sum of (a) 50% of her then current annual base
salary and (b) 50% of the average annual cash bonus payments paid by the Company
to the Employee during the current year of the Company, and such sum shall be
payable in six (6) substantially equal monthly payments; provided that each
payment is intended to constitute a separate payment within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended ("Code"). Further,
the Company shall continue the medical and life insurance benefits which
Employee was receiving on the date of her termination, with any related costs to
be paid by the Employee being no more than what Employee had been paying prior
to the date of termination, for a period of six (6) months after the date of her
termination; provided such continued coverage shall end on the date the Employee
has commenced employment elsewhere and becomes eligible for participation in a
similar type of benefit program of her successor employer.


17.       WAIVER. Any waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. All waivers must be in writing.
 
18.       BINDING EFFECT. The Company’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, and any attempt
to do any of the foregoing shall be void. The provisions of this Agreement shall
be binding upon the Employee and her heirs and personal representatives, and
shall be binding upon and inure to the benefit of the Company, its successors
and assigns.
 
19.       HEADINGS. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.
 
20.       GOVERNING LAW; VENUE. This Agreement is to be performed in the State
of Nevada, and the validity, construction and enforcement of, and the remedies
under, this Agreement shall be governed in accordance with the laws of the State
of Nevada, without giving effect to any choice of laws or principles.
 
21.       INVALIDITY. The invalidity or unenforceability of any term of this
Agreement shall not invalidate, make unenforceable or otherwise affect any other
term of this Agreement, which shall remain in full force and effect.

 

--------------------------------------------------------------------------------

 

22.       ATTORNEYS’ FEES. Except for any disputes arising pursuant to Section
16 of this Agreement, if any dispute or litigation arises hereunder between any
of the parties hereto, then the prevailing party shall be entitled to all
reasonable costs and expenses incurred by it in connection therewith
(including, without limitation, all reasonable attorneys’ fees and costs
incurred before and at any trial or other proceeding and at all tribunal
levels), as well as all other relief granted in any suit or other proceeding. As
used herein, a party shall be deemed “prevailing” when it recovers (i) as to a
damage claim, an aggregate of more than fifty percent (50%) of the damages which
it seeks among its various asserted claims exclusive of interest, attorney’s
fees, costs incurred and exemplary damages, and (ii) as to an equity claim,
substantial injunctive or other equitable relief upon its asserted claim. Either
of the parties herein shall be entitled to request the trier of fact in any
dispute, litigation or arbitration between them, to determine which of the
parties is “prevailing”.
 
23.       REGISTRATION OF OPTION SHARES. When and if the Company files an
registration statement of Form S-8 for registration under Securities Act of
1933, as amended (the “Securities Act”), of securities issued pursuant to any
employee benefit plan (as such term is defined under Rule 405 promulgated under
the Securities Act) of the Company, the parent, any subsidiary, any controlled
affiliate or variable interest entity of the Company, the Company shall include
in such registration statement on Form S-8 shares issuable upon exercise of the
options granted to the Employee under Section 5.B.  


WITNESS WHEREOF, the parties have executed this Agreement as of the date first
hereinabove written.
 
RINO International Corporation, a Nevada corporation
 
By:       /s/ Zou Dejun
Name: Zou Dejun
Title:  Chief Executive Officer
 
Employee
 
Yi (Jenny) Liu
 
/s/ Yi (Jenny) Liu


 

--------------------------------------------------------------------------------

 